DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 4 October 2021, in response to the Office Action mailed 11 February 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 October 2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 and 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2007/0289013 – cited in an IDS), in view of Shafiabady et al. (Using unsupervised clustering approach to train the Support Vector Machine for text classification, June 2016, pgs. 4-10), further in view of Nikan et al. (Human Face Recognition under Occlusion using LBP and Entropy Weighted Voting, Nov. 2012, pgs. 1699-1702), and further in view of Siripanadorn et al. (Anomaly Detection using Self-Organizing Map and Wavelets in Wireless Sensor Networks, Oct. 2010, pgs. 291-297).

As per claim 1, Lim teaches at least one non-transitory machine accessible storage medium having instructions stored thereon [a generator generates rules based on selected machine learning algorithms (para. 0023, etc.) and the system/method may be accessed via a software API allowing tuning and customization (para. 0049, etc.), which requires instructions stored on some readable medium], the instructions when executed on a machine, cause the machine to: identify a collection of data, wherein the collection of data comprises data generated by a plurality of sensors [an anomaly detection system comprising a plurality of distributed sensors (abstract, etc.)]; generate a set of feature vectors from the collection of data [generators for generating discovery rules based on a set of pattern discovery algorithms including one or more unsupervised machine learning algorithms (abstract, para. 0025, etc.) which can include support vector machines plotting vectors in the feature space to produce the labels (paras. 0033, etc.)]; execute a plurality of unsupervised anomaly detection machine learning algorithms in an ensemble using the set of feature vectors, wherein execution of each of the plurality of unsupervised anomaly detection machine learning algorithms generates a respective result [generators for generating discovery rules based on a set (ensemble) of pattern discovery algorithms including one or more unsupervised machine learning algorithms (abstract, para. 0025, etc.)]; generate a set of pseudo labels, wherein each pseudo label in the set of pseudo labels corresponds to a respective prediction of the ensemble, and each prediction of the ensemble corresponds to a respective one of the set of feature vectors [generators for generating discovery rules, including labels, based on a set (ensemble) of pattern discovery algorithms including one or more unsupervised machine learning algorithms, such as SVM, SOM, (including weights) etc. (abstract; para. 0025, 0033-40; etc.)].
While Lim teaches a detector using the generated labels to perform the anomaly detection (see above), it does not explicitly teach generating training data for training of a supervised machine learning algorithm, wherein the training data comprises the set of pseudo labels.  Furthermore, while Lim teaches using an ensemble of algorithms (see above) it does not explicitly teach determining a respective entropy-based weighting for each of the plurality of unsupervised anomaly detection machine learning algorithms based on the results of the plurality of unsupervised anomaly detection machine learning algorithms; weighting the result of each one of the plurality of unsupervised anomaly detection machine learning algorithms by the corresponding entropy-based weighting determined for the corresponding algorithm to generate a set of weighted results of the plurality of unsupervised anomaly detection machine learning algorithms; and wherein each prediction of the ensemble is based on the set of weighted results. Finally, while Lim teaches detecting anomalies in the sensor data (see above), it does not explicitly teach the supervised machine learning algorithm, when trained using the training data, is to identify anomalies in performance characteristics of one or more of the plurality of sensors based on sensor data generated by the plurality of sensors and input to the supervised machine learning algorithm.
Shafiabady teaches generating training data for training of a supervised machine learning algorithm wherein the training data comprises the set of pseudo labels [an unsupervised learning model is used to generate categories for the unlabeled data, which is then used as the labeled training data for a support vector machine classifier (pgs. 4-5, abstract and section 1)].
Lim and Shafiabady are analogous art, as they are within the same field of endeavor, namely training a SVM classifier.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize unsupervised training to create labels to perform supervised training on a classifier, as taught by Shafiabady, with the training of the classifier in the system taught by Lim.
Shafiabady provides motivation as [the use of the unsupervised training model to create the initial labels to train the supervised model replaces the need for tedious training data labelling and inheriting the excellent classification accuracy of the supervised model (pg. 5, section 1; etc.)].
Nikan teaches determining a respective entropy-based weighting for each of the plurality of unsupervised anomaly detection machine learning algorithms based on the results of the plurality of unsupervised anomaly detection machine learning algorithms [local entropy is used to weight classifiers of a set of classifiers who will then provide a result based upon a weighted majority vote (abstract, sections 1 and 7, fig. 2, etc.); for the set of unsupervised anomaly detection algorithms in Lim/Shafiabady, above]; weighting the result of each one of the plurality of unsupervised anomaly detection machine learning algorithms by the corresponding entropy-based weighting determined for the corresponding algorithm to generate a set of weighted results of the plurality of unsupervised anomaly detection machine learning algorithms [local entropy is used to weight classifiers of a set of classifiers who will then provide a result based upon a weighted majority vote (abstract, sections 1 and 7, fig. 2, etc.); for the set of unsupervised anomaly detection algorithms in Lim/Shafiabady, above]; and wherein each prediction of the ensemble is based on the set of weighted results [local entropy is used to weight classifiers of a set of classifiers who will then provide a result based upon a weighted majority vote (abstract, sections 1, 5 and 7, fig. 2, etc.); for the set of unsupervised anomaly detection algorithms in Lim/Shafiabady, above].
Lim/Shafiabady and Nikan are analogous art, as they are within the same field of endeavor, namely using sets of machine learning algorithms.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use entropy based weighted voting of the classifiers to determine the overall result, as taught by Nikan, for the set of algorithms for anomaly detection in the system of Lim/Shafiabady.
Nikan provides motivation as [a group of classifiers using entropy based weighted voting allows for better results by reducing the effect of individual blocks of data with less useful data (occlusion/deformation in the system of Nikan) (abstract, etc.) where combining decisions provides better results than just combining features (section 7, etc.)].
Siripanadorn teaches the supervised machine learning algorithm, when trained using the training data, is to identify anomalies in performance characteristics of one or more of the plurality of sensors based on sensor data generated by the plurality of sensors and input to the supervised machine learning algorithm [an anomaly detection system that looks at sensor data to detect anomalies due to the sensors themselves (caused by battery power, processing capabilities, sensor malfunction, noise, etc.) by exploiting both time and frequency characteristics of the signals (abstract, etc.); using the supervised learning technique of Lim/Shafiabady/Nikan, above.].
Lim/Shafiabady/Nikan and Siripanadorn are analogous art, as they are within the same field of endeavor, namely anomaly detection.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use anomaly detection on sensor data to detect abnormal sensor performance, as taught by Siripanadorn, in the anomaly detector system of Lim/Shafiabady/Nikan.
Siripanadorn provides motivation as [Data readings from the sensors may be abnormal due to the sensors themselves such as limited battery power, onboard processing capability, sensor malfunction, or noise from the communication channel. It is thus important to detect such data anomalies available in WSNs to determine a suitable course of action (abstract, etc.)].

As per claim 2, Lim/Shafiabady/Nikan/Siripanadorn teaches wherein the instructions, when executed, further cause a machine to train a supervised machine learning algorithm using the training data [generators for generating discovery rules, including labels, based on a set (ensemble) of pattern discovery algorithms including one or more unsupervised machine learning algorithms for one or more detectors using the discovery rules/labels generated by the ensemble of machine learning algorithms to detect anomalies as abnormal patterns in the sensor data (Lim: abstract; para. 0025, 0033-40; etc.) utilizing a plurality of distributed sensors (Lim: abstract, etc.) where an unsupervised learning model is used to generate categories for the unlabeled data, which is then used as the labeled training data for a support vector machine classifier (Shafiabady: pgs. 4-5, abstract and section 1)].

As per claim 3, Lim/Shafiabady/Nikan/Siripanadorn teaches wherein a respective one of the set of feature vectors is provided as an input to each of the plurality of unsupervised anomaly detection machine learning algorithms during execution, and the respective results generated by the plurality of unsupervised anomaly detection machine learning algorithms correspond to the feature vector provided as input [generating discovery rules based on a set (ensemble) of pattern discovery algorithms including one or more unsupervised machine learning algorithms chosen from various algorithms (Lim: abstract; paras. 0025, 0033-45; etc.) which can include support vector machines plotting vectors in the feature space to produce the labels (Lim: paras. 0033, etc.)].

As per claim 6, Lim/Shafiabady/Nikan/Siripanadorn teaches wherein the set of pseudo labels represent a ground truth associated with the collection data [an unsupervised learning model is used to generate categories for the unlabeled data, which is then used as the labeled training data for a support vector machine classifier (Shafiabady: pgs. 4-5, abstract and section 1) utilizing a plurality of distributed sensors (Lim: abstract, etc.)].

As per claim 7, Lim/Shafiabady/Nikan/Siripanadorn teaches wherein the plurality of unsupervised anomaly detection machine learning algorithms comprise a plurality of different unsupervised anomaly detection machine learning algorithms [generators for generating discovery rules based on a set (ensemble) of pattern discovery algorithms including one or more unsupervised machine learning algorithms chosen from various algorithms (Lim: abstract; paras. 0025, 0033-45; etc.)].

As per claim 8, Lim/Shafiabady/Nikan/Siripanadorn teaches wherein a first one of the plurality of different unsupervised anomaly detection machine learning algorithms detects anomalies based on a first characteristic and a second one of the plurality of different unsupervised anomaly detection machine learning algorithms detects anomalies based on a second characteristic [generators for generating discovery rules based on a set (ensemble) of pattern discovery algorithms including one or more unsupervised machine learning algorithms chosen from various algorithms with different combinations of features (Lim: abstract; paras. 0025, 0033-45; etc.)].

As per claim 9, Lim/Shafiabady/Nikan/Siripanadorn teaches wherein the first unsupervised anomaly detection machine learning algorithm detects one distance-based, angle-based, distribution-based, and principal component analysis (PCA)-based anomalies [generators for generating discovery rules based on a set (ensemble) of pattern discovery algorithms including one or more unsupervised machine learning algorithms chosen from various algorithms including distance based and principal component analysis (Lim: abstract; paras. 0025, 0033-45; etc.) where the anomaly detection is trained to detect abnormalities in the performance characteristics of the sensors (Siripanadorn: abstract, etc.)].

As per claim 10, Lim/Shafiabady/Nikan/Siripanadorn teaches wherein the anomaly detection model is to be used to determine whether a subsequent collection of sensor data comprises one or more anomalies [an anomaly detection system comprising a plurality of distributed sensors (Lim: abstract, etc.) where the anomaly detection is trained to detect abnormalities in the performance characteristics of the sensors (Siripanadorn: abstract, etc.)].

As per claim 11, Lim/Shafiabady/Nikan/Siripanadorn teaches wherein the instructions, when executed, further cause the machine to send the anomaly detection model to a remote system to determine at the remote system whether the subsequent collection of sensor data comprises one or more anomalies [an anomaly detection system comprising a plurality of distributed sensors (Lim: abstract, etc.) where the anomaly detection is trained to detect abnormalities in the performance characteristics of the sensors in a wireless sensor network (Siripanadorn: abstract, etc.)].

As per claim 12, Lim/Shafiabady/Nikan/Siripanadorn teaches wherein the instructions, when executed, further cause the machine to: access the subsequent collection of sensor data; and determine, using the anomaly detection model, whether the subsequent collection of sensor data comprises one or more anomalies [the trained generators and detector are used to detect anomalies from sensor data (Lim: abstract, para. 0025, etc.) where the anomaly detection is trained to detect abnormalities in the performance characteristics of the sensors (Siripanadorn: abstract, etc.)].

As per claim 13, Lim/Shafiabady/Nikan/Siripanadorn teaches wherein the instructions, when executed, further cause the machine to: identify another collection of data, wherein the other collection of data comprises data generated by a different plurality of sensors; generate another set of feature vectors from the other collection of data; execute another plurality of unsupervised anomaly detection machine learning algorithms in an ensemble using the other set of feature vectors to generate another set of pseudo labels; and generate other training data to train a supervised machine learning algorithm, to determine an anomaly detection model corresponding to the other plurality of sensors [generators for generating discovery rules, including labels, based on a set (ensemble) of pattern discovery algorithms including one or more unsupervised machine learning algorithms for one or more detectors using the discovery rules/labels generated by the ensemble of machine learning algorithms to detect abnormal patterns in the sensor data (Lim: abstract; para. 0025, 0033-40; etc.) where an unsupervised learning model is used to generate categories for the unlabeled data, which is then used as the labeled training data for a support vector machine classifier (Shafiabady: pgs. 4-5, abstract and section 1) and where the anomaly detection is trained to detect abnormalities in the performance characteristics of the sensors (Siripanadorn: abstract, etc.)].
Furthermore, it has been held that mere duplication of the essential working parts of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 14, Lim/Shafiabady/Nikan/Siripanadorn teaches select the plurality of unsupervised anomaly detection machine learning algorithms from a collection of unsupervised anomaly detection machine learning algorithms, wherein the plurality of unsupervised anomaly detection machine learning algorithms comprise a subset of the collection of unsupervised anomaly detection machine learning algorithms [generators for generating discovery rules based on a set (ensemble) of pattern discovery algorithms including one or more unsupervised machine learning algorithms chosen from various algorithms (Lim: abstract; paras. 0025, 0033-45; etc.) where the anomaly detection is trained to detect abnormalities in the performance characteristics of the sensors (Siripanadorn: abstract, etc.)].

As per claim 15, see the rejection of claim 1, above.

As per claim 16, see the rejection of claim 1, above, wherein Lim/Shafiabady/Nikan/Siripanadorn further teaches a data processor device [a generator generates rules based on selected machine learning algorithms (para. 0023, etc.) and the system/method may be accessed via a software API allowing tuning and customization (para. 0049, etc.), which is processing data]; a computer memory [generator generates rules based on selected machine learning algorithms (para. 0023, etc.) and the system/method may be accessed via a software API allowing tuning and customization (para. 0049, etc.), which requires instructions stored in some kind of memory] and determine a set of aggregate predictions of the ensemble, wherein each of the aggregate predictions is based on a respective one of the weighted predictions [generators for generating discovery rules based on a set (ensemble) of pattern discovery algorithms including one or more unsupervised machine learning algorithms chosen from various algorithms (Lim: abstract; paras. 0025, 0033-45; etc.) which can be gathered by a master correlation engine (Lim: paras. 0023-25, etc.) and where local entropy is used to weight classifiers of a set of classifiers who will then provide a result based upon a weighted majority vote (Nikan: abstract, sections 1 and 7, fig. 2, etc.)].

As per claim 17, Lim/Shafiabady/Nikan/Siripanadorn teaches further comprising the plurality of sensors [an anomaly detection system comprising a plurality of distributed sensors (Lim: abstract, etc.)].

As per claim 18, Lim/Shafiabady/Nikan/Siripanadorn teaches wherein the anomaly detection model generator is further to provide the anomaly detection model to one or more of the plurality of sensors, wherein the one or more of the sensors are to process subsequent sensor data using the anomaly detection model to determine whether the subsequent sensor data comprises one or more anomalies [an anomaly detection system comprising a plurality of distributed sensors (Lim: abstract, etc.) where the anomaly detection is trained to detect abnormalities in the performance characteristics of the sensors in a wireless sensor network (Siripanadorn: abstract, etc.)].

As per claim 19, Lim/Shafiabady/Nikan/Siripanadorn teaches wherein the plurality of sensors comprise a plurality of different types of sensors [an anomaly detection system comprising a plurality of distributed sensors for network or log data (at least two kinds) (Lim: abstract, etc.)].

As per claim 20, Lim/Shafiabady/Nikan/Siripanadorn teaches a gateway device through which the plurality of sensors communicates on a network, wherein the anomaly detection model generator is further to provide the anomaly detection model to the gateway device, and the gateway device is to process subsequent sensor data received from the plurality of sensors using the anomaly detection model to determine whether the subsequent sensor data comprises one or more anomalies [an anomaly detection system comprising a plurality of distributed devices for network or log data (at least two kinds) connected via network adapters (Lim: abstract, paras. 0006-7, 0026, etc.)].

As per claim 21, Lim/Shafiabady/Nikan/Siripanadorn teaches wherein the anomaly detection model generator is further executable by the data processor device to: train the supervised machine learning algorithm using the training data; and generate an anomaly detection model corresponding to the plurality of sensors based on the trained supervised machine learning algorithm, wherein the anomaly detection model is to determine anomalous behavior of the plurality of sensors [generators for generating discovery rules, including labels, based on a set (ensemble) of pattern discovery algorithms including one or more unsupervised machine learning algorithms for one or more detectors using the discovery rules/labels generated by the ensemble of machine learning algorithms to detect abnormal patterns in the sensor data (Lim: abstract; para. 0025, 0033-40; etc.) for an anomaly detection system comprising a plurality of distributed sensors (Lim: abstract, etc.) where an unsupervised learning model is used to generate categories for the unlabeled data, which is then used as the labeled training data for a support vector machine classifier (Shafiabady: pgs. 4-5, abstract and section 1) and where the anomaly detection is trained to detect abnormalities in the performance characteristics of the sensors (Siripanadorn: abstract, etc.)].


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim, Shafiabady, Nikan, and Siripanadorn as applied to claim 1 above, and further in view of Simard (US 7,016,529).

As per claim 4, Lim/Shafiabady/Nikan/Siripanadorn teaches the storage medium of claim 1, as described above.
While Lim/ Lim/Shafiabady/Nikan/Siripanadorn also teaches trying to improve the accuracy of the weighted voting by the ensemble (see e.g., Nikan: section 7) it does explicitly describe the training, and therefore does not teach wherein stochastic gradient descent (SGD) is used to determine the entropy-based weightings
Simard teaches wherein stochastic gradient descent (SGD) is used to determine the entropy-based weightings [training establishes weights based upon a calculated cross entropy error utilizing stochastic gradient descent to minimize the error (abstract; col. 1, line 36 to col. 2, line 40; etc.)].
Lim/Shafiabady/Nikan/Siripanadorn and Simard are analogous art, as they are within the same field of endeavor, namely machine learning algorithm training.
It would have been obvious to one of ordinary skill in the art, before effective filing data of the claimed invention, to utilize the training taught by Simard in improving the weighting of the classifiers in the system of Lim/Shafiabady/Nikan/Siripanadorn.
Because both Lim/Shafiabady/Nikan/Siripanadorn and Simard teach systems including training machine learning algorithms and Lim teaches that various types of algorithms can be used in the ensemble, it would have been obvious to one of ordinary skill in the art to utilize the training taught by Simard in improving the weighting of the classifiers in the system of Lim/Shafiabady/Nikan/Siripanadorn, to achieve the predictable result of improving the performance of the machine learning systems by improving the weights when the pertinent information is not known ahead of time (see, e.g., Nikan: sections 1 and 7; and Simard: col. 1, lines 43-53; etc.).


Response to Arguments
Applicant’s arguments, see the remarks, filed 4 October 2021, with respect to the rejection(s) of claim(s) 1-4 and 6-21 in view of Chidlovskii have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shafiabady, as described above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claim 5 is cancelled; claims 1-4 and 6-21 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Towal (US 2016/0321540) – discloses entropy based weighting and training using stochastic gradient descent.
Tani et al. (Ensemble of Decision Tree Classifiers for Mining Web Data Streams, December 2014, pgs. 26-32) – discloses weighted voting by an ensemble of decision trees using entropy based weighting.
Chen et al. (A hybrid ensemble method based on double disturbance for classifying microarray data, 2015, pgs. 1961-1968) – discloses a weighted voting scheme for an ensemble of classifiers.
Cretu-Ciocarlie et al. (Adaptive Anomaly Detection via Self-Calibration and Dynamic Updating, Oct. 2009, pgs. 41-60) – discloses an anomaly detection system that is trained to calibrate and update the detector by identifying abnormalities in the sensor data.
Chidlovskii (US 2011/0106732) – discloses a semi-supervised combination of co-trainers.
Ko et al. (Automatic Text Categorization by Unsupervised Learning, July 2000, pgs. 453-459) – discloses using an unsupervised learning model to categorize unlabeled data and using the categorizations for supervised training.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128